ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           In re Shauntae P., 2012 IL App (1st) 112280




Appellate Court            In re SHAUNTAE P. and KYLA P., Minors, Respondent-Appellees (The
Caption                    People of the State of Illinois, Petitioner-Appellee, v. Keisha H.,
                           Respondent-Appellant).



District & No.             First District, Fourth Division
                           Docket No. 1-11-2280


Rule 23 Order filed        February 23, 2012
Rule 23 Order
withdrawn                  April 2, 2012
Opinion filed              April 5, 2012


Held                       The trial court properly terminated respondent’s parental rights where the
(Note: This syllabus       court’s findings that respondent was unfit because she failed to maintain
constitutes no part of     a reasonable degree of interest, concern or responsibility as to her
the opinion of the court   children’s welfare and that it would be in the children’s best interests to
but has been prepared      terminate her parental rights were not against the manifest weight of the
by the Reporter of         evidence.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 11-2280; the Hon.
Review                     Bernard Sarley, Judge, presiding.



Judgment                   Affirmed.
Counsel on                   Steven O. Ross, of Chicago, for appellant.
Appeal
                             Anita M. Alvarez, State’s Attorney, of Chicago (Alan Spellberg, Mary
                             Needham, and Nancy Kisicki, Assistant State’s Attorneys, of counsel),
                             for the People.

                             Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain and Jean M.
                             Agathen, of counsel), guardian ad litem.


Panel                        JUSTICE FITZGERALD SMITH delivered the judgment of the court,
                             with opinion.
                             Presiding Justice Lavin and Justice Sterba concurred in the judgment and
                             opinion.



                                                 OPINION

¶1          This cause arises from the State’s petitions to terminate the parental rights of respondent,
        Keisha H. (hereinafter Keisha) as to her two daughters, Shauntae P. (hereinafter Shauntae)
        and Kyla P. (hereinafter Kyla). Following a hearing on the State’s petitions, the circuit court
        found Keisha unfit to be a mother pursuant to section 1(D) of the Illinois Adoption Act
        (Adoption Act) (750 ILCS 50/1 et seq. (West 2008)). The circuit court found that respondent
        was unfit because: (1) she had failed to maintain a reasonable degree of interest, concern or
        responsibility as to the children’s welfare; (2) she had failed to make reasonable efforts to
        correct the conditions that were the basis for the removal of the children; and (3) she was
        depraved based on her prior criminal convictions. See 750 ILCS 50/1(D)(b), (i), (m) (West
        2008)). The circuit court further found that it would be in the minors’ best interests to
        terminate Keisha’s parental rights. Keisha now appeals the termination of her rights. For the
        reasons that follow, we affirm.

¶2                                      I. BACKGROUND
¶3          The record below reveals the following relevant facts and procedural history. Shauntae
        was born on November 10, 2004, and Kyla was born on February 1, 2006. The biological
        parents are respondent, Keisha, and Lonnie Lee P. (hereinafter Lonnie).1 The record reveals
        that the case came to the Department of Children and Family Services’ (hereinafter DCFS)


                1
                 The minors’ father, Lonnie, whose parental rights were also terminated, did not file a notice
        of appeal and is not a party to this appeal. The termination of Lonnie’s parental rights is not an issue
        before this court.

                                                      -2-
     attention in 2007 when two hotline reports were made to DCFS alleging, inter alia: (1) that
     Keisha and Lonnie were residing in a “crack house” with drug paraphernalia within reach of
     the children; (2) that Lonnie engaged in domestic violence against Keisha so that she
     obtained an order of protection against him; (3) that Keisha took the children to her mother,
     Debra H. (hereinafter Debra); and (4) that Debra obtained an order of protection against
     Keisha based on her drug involvement and alleged threats to harm herself and the children.
     That year, Keisha was indicated twice2 by the DCFS for environmental neglect and for
     placing the children in an environment that posed a substantial risk of physical injury to
     them.
¶4       Keisha was arrested in May 2007 on an unrelated matter, and the minors remained in the
     care of their maternal grandmother, Debra,3 who actively participated in the services offered
     to her by DCFS. After an extended period of time, Debra began experiencing health
     problems and financial difficulties impacting her ability to take care of the children. At that
     time, Keisha was residing in the Fox Valley Adult Transitional Center (a work-release
     program) in Aurora, and the minors’ father, Lonnie, had made no contact with the children
     and was living in Peoria.
¶5       As a result, on July 29, 2008, the State filed petitions for the adjudication of wardship of
     both minors,4 as well as petitions seeking temporary custody of the minors and their
     placement in a shelter care facility pending adjudicatory hearings in their cause. The petitions
     alleged that Shauntae and Kyla were dependent minors pursuant to section 2-3(1)(b) of the
     Juvenile Court Act of 1987 (Juvenile Court Act) (705 ILCS 405/2-3(1)(b) (West 2008))
     because: (1) their mother was incarcerated; (2) their father was prohibited by an order of
     protection from having contact with them; and (3) their legal guardian and maternal
     grandmother, Debra, was unable to care for them. The petitions further alleged that the
     minors were neglected based upon an environment injurious to their welfare pursuant to
     section 2-4(1)(d) of the Juvenile Court Act (705 ILCS 405/2-4(1)(d) (West 2008)) because
     “there have been instances of domestic violence between the *** parents during which the
     minor[s] *** [have] been present.”
¶6       On July 30, 2008, the circuit court granted the State’s petitions for temporary custody and
     placed Shauntae and Kyla in the care of DCFS. On October 28, 2008, the circuit court held
     an adjudicatory and dispositional hearing to determine the status of both minors. Keisha was




             2
                 Keisha was indicated on January 20, 2007, and March 16, 2007.
             3
                 At this time, Debra resided in Canton, Illinois.
             4
              The petitions were originally filed in Fulton County, Illinois, because the minors and Debra
     resided in Canton, Illinois. The case was subsequently transferred to Cook County because Debra
     moved there and Keisha expressed to the court that she “intended to parole” in Cook County. The
     case was officially transferred to Cook County on November 3, 2008.

                                                    -3-
       not present, but was represented by counsel.5 After a hearing, the circuit court entered written
       adjudicatory and dispositional orders, adjudging the minors dependent and neglected due to
       exposure to an injurious environment (i.e., domestic violence between the parents). The court
       found both parents unable and unfit to care for the girls, and Debra unable to care for them.
       The court made the children wards of the State and placed them in DCFS custody.6
¶7         The circuit court also entered a permanency goal of returning the minors home within 12
       months, and in order to achieve this goal ordered Keisha to comply with the terms of her
       DCFS service plan, including undergoing a substance abuse evaluation. The court also
       ordered both parents to cooperate with DCFS and correct the conditions that required the
       minors to be placed in the care of DCFS or risk termination of their parental rights.
¶8         The record reveals that DCFS initially placed Kyla and Shauntae into foster care with
       their maternal aunt, Frances H., an Evanston police officer, with whom they resided for
       almost a year. However, after Frances gave DCFS a 14-day notice indicating that she could
       not take care of the children because of her work schedule, on July 1, 2009, DCFS placed
       Shauntae and Kyla in a traditional nonrelative preadoptive foster home with Kyle and Karen
       H. (hereinafter Kyle and Karen).
¶9         On July 23, 2009, the juvenile court of Cook County held a permanency hearing to
       determine the biological parents’ progress in regaining custody of the two minors. Two
       witnesses testified before the court, Wilfred Mateo, the DCFS social worker responsible for
       the minors’ welfare, and Kathy Berry, the DCFS social worker responsible for the
       reunification of the family. At that hearing, Mateo testified that Kyla and Shauntae were
       doing well in their new foster home, which appeared to be a safe and appropriate
       environment for them. He stated that they continued to participate in individual as well as
       play therapy in order to cope with separation from their mother.
¶ 10       Berry testified that although Keisha was paroled from prison on January 2009, she had
       not heard from her until June 2009. According to Berry, Keisha had not completed any of the
       substance abuse or mental health services that were recommended by DCFS and she had
       been inconsistent with her visitation of the minors. Keisha told Berry that she wanted her
       mother, Debra, who now resided in Arizona, to regain legal guardianship of the minors, and
       stated that she too intended to move there. Berry testified, however, that Keisha’s plan to
       move to Arizona with the children may not have been feasible because of Keisha’s parole
       obligations in Illinois.7
¶ 11       After hearing the testimony of the two witnesses, the circuit court entered a permanency

               5
                The record reveals that Keisha requested not to attend the adjudicatory hearing and an order
       vacating the writ or petition to produce the inmate was entered on October 23, 2008 prior to that
       hearing.
               6
                Keisha does not challenge the validity of either the adjudicatory or dispositional order and
       the record on appeal does not contain the transcript of either of these proceedings.
               7
              Berry also testified that Lonnie has not completed any of the services recommended by
       DCFS, except for the initial integrated assessment interview.

                                                   -4-
       order finding that the parents had not made significant progress, despite reasonable efforts
       by DCFS in providing services to facilitate achievement of the permanency goal. The court,
       therefore, recommended a goal of “return home pending status.”
¶ 12        On December 1, 2009, the court held a second permanency hearing, at which it again
       heard the testimony of Mateo and Berry. Mateo testified that although Keisha has been
       allotted weekly supervised visits with the children, she continues to be inconsistent and
       generally meets her daughters once a month. Mateo acknowledged, however, that Keisha
       lives in Aurora and that the visits are at a McDonald’s in Chicago, so that it might be
       difficult for Keisha to keep all the appointments.
¶ 13        Mateo admitted that Keisha’s visits with the children generally “go well” with no
       “unusual incidents,” but reported that on one occasion Keisha inappropriately made promises
       to her daughters about reunification, telling them that “soon she would find a job, get a home,
       and a car, and they would all live together again.” The foster parents reported that after this
       visit the children were upset and would not comply with their requests. Mateo also testified
       that a couple of months ago, Keisha brought a male friend to her visit with the children.
       According to Mateo, even though after this incident she was told that “unapproved visitors”
       (i.e., anyone but her and her sister, Frances) were not allowed at the meetings, Keisha
       continued to come to the visits with other individuals.
¶ 14        Mateo also testified that the foster parents have reported to him that Shauntae has
       exhibited sexualized behavior and that they have asked Shauntae’s therapist to recommend
       a psychosexual evaluation assessment.
¶ 15        Berry next testified regarding Keisha’s participation in the DCFS-recommended
       substance abuse and mental health services. Berry testified that after she was paroled in
       March 2009, Keisha told her that “she was receiving services from parole.” However, Berry
       explained that “parole did not give [Keisha] any referral for services because [Keisha had
       told them that] she was working through DCFS to get services *** [and] they were just kind
       of waiting to hear from other providers that they thought were referring her.” According to
       Berry, when it came to light that Keisha was not receiving any services through parole, she
       referred Keisha for a substance abuse evaluation and individual counseling. Keisha
       consistently attended her weekly therapy sessions, but was not successful with her substance
       abuse problem. After her initial substance abuse evaluation in July 2009, Keisha was
       recommended for level 1 outpatient treatment, which required her to do urine testing every
       two weeks. Keisha was inconsistent with her treatment and missed several urine tests.
       According to Berry, on November 5, 2009, Keisha tested positive for cocaine and marijuana
       and was therefore sent to intensive outpatient treatment on November 23, 2009.8
¶ 16        After hearing the testimony of the two witnesses, and considering DCFS’s integrated




               8
                 Berry also testified that Lonnie had not visited the children in months and that DCFS had
       lost all contact with him.

                                                  -5-
       assessment report9, which was introduced as an exhibit, the circuit court entered a
       permanency goal of “substitute care pending court determination on termination of parental
       rights.” In doing so, the court found that Keisha had not made substantial progress in services
       geared toward reunification, despite reasonable efforts by DCFS in providing services to
       facilitate achievement of the permanency goal.
¶ 17       On April 27, 2010, the State filed supplemental petitions seeking findings of parental
       unfitness, involuntary termination of parental rights, and the appointment of a guardian with
       the right to consent to adoption (hereinafter termination petitions). In relevant part, the
       termination petitions alleged that Keisha was unfit in that she had failed to maintain a
       reasonable degree of interest, concern or responsibility as to her children’s welfare (750 ILCS
       50/1(D)(b) (West 2008); 705 ILCS 405/2-29 (West 2008)), and that she had failed to make
       reasonable efforts to correct the conditions that were the basis for the children’s removal, or
       to make reasonable progress toward the children’s return within the first nine months after
       the adjudication of neglect (October 31, 2008) or within any nine-month period thereafter
       (750 ILCS 50/1(D)(m) (West 2008); 705 ILCS 405/2-29 (West 2008)). The State also alleged
       that Keisha was unfit because she was addicted to drugs for at least one year immediately
       prior to the commencement of the unfitness proceeding (750 ILCS 50/1(D)(k) (West 2008);
       705 ILCS 405/2-29 (West 2008)).10
¶ 18       In addition to alleging that the parents were unfit, the termination petitions alleged that
       Kyla and Shauntae have been residing with their foster parents since July 1, 2009, that the
       foster parents desired to adopt them, and that adoption by the foster parents would be in the
       children’s best interests.
¶ 19       On May 20, 2010, the minors’ maternal grandmother, Debra, filed a motion to intervene,
       seeking legal guardianship of the two minors. Debra’s petition alleged that Keisha was out
       of state,11 but that she had asked Debra to intervene and request that Kyla and Shauntae be
       placed with Debra. In the petition, Debra also requested visitations with the children and a
       clinical staffing.
¶ 20       On June 11, 2010, the circuit court held a third permanency hearing. At that hearing the
       court maintained the goal of “substitute care pending a court determination on termination


               9
                 This nearly 50-page report noted, inter alia: (1) that by August 2008, Keisha had been
       arrested 13 times; (2) that she has used drugs her entire life and sold drugs to get money to buy more
       drugs; (3) that while incarcerated at the Fulton County jail, she was diagnosed with bipolar disorder;
       (4) that during her interview for the integrated assessment, she exhibited an upbeat affect, which was
       not always congruent with the content of the discussion (i.e., the extent of the domestic violence in
       her relationship with Lonnie); and (5) that she lacked responsibility for her choices, appearing
       indifferent to the effect they had on others, particularly on her daughters.
               10
                 The termination petitions also alleged that Lonnie was an unfit father because he had
       deserted the children during the three months prior to the commencement of the proceedings to
       terminate parental rights. 750 ILCS 50/1(D)(c) (West 2008); 705 ILCS 405/2-29 (West 2008).
               11
                    The record reveals that at the time, Keisha was in Colorado, where she was arrested.

                                                     -6-
       of parental rights,” noting that the termination petitions had already been filed and were
       pending, and that the foster home was safe, appropriate and preadoptive. The circuit court
       denied Debra’s motion to intervene, but ordered DCFS caseworker Mateo to ensure that a
       clinical staffing took place. The court also ordered a mediation between all the interested
       parties, including the foster parents. Mediation was held on July 27, 2010, but no agreement
       was reached.
¶ 21       On September 22, 2010, Keisha filed her answer to the termination petitions, denying the
       allegations therein, and raising what she titled two “affirmative defenses.” Specifically,
       Keisha alleged that DCFS had failed to make reasonable efforts to assist her by failing to
       assign her a caseworker or to provide her any services between July 2008 and March 2009.
       Keisha also alleged that DCFS failed to give her credit for services she had completed,
       including a certificate for a 12-week advanced parenting course completed on or about April
       23, 2008, at the Decatur Correctional Center, and certificates for completed courses in anger
       management and drug treatment.
¶ 22       On January 11, 2011, the State amended the termination petitions to add an allegation
       that Keisha was unfit based on depravity, because she had been convicted of at least three
       felonies, and at least one of these convictions occurred within five years of the filing of the
       termination petitions. See 750 ILCS 50/1(D)(i) (West 2008); 705 ILCS 405/2-29 (West
       2008). Keisha filed her answer to the supplemental termination petitions on March 9, 2011,
       stating “[a]ll previous answers to the State’s petition stand as previously pled.” In this
       pleading, she made no mention of “affirmative defenses.”
¶ 23       After a fourth permanency hearing on January 22, 2011, the circuit court again entered
       an order maintaining a goal for Shauntae and Kyla as “substitute care pending court
       determination on termination of parental rights.”12
¶ 24       On April 11, 2011, the circuit court commenced its hearing on the State’s termination
       petitions. Prior to any testimony, Keisha informed the court that she was willing to sign
       specific consent forms to the adoption of her daughters by their maternal grandmother,
       Debra. This motion was denied by the circuit court because Debra was not the minors’ foster
       parent and did not have custody of the children in the past six months.
¶ 25       The court then proceeded with the fitness portion of the hearing. The State began its case
       by introducing documentary evidence into the record, including: (1) certified copies of the
       original adjudication and dispositional orders for the minors entered on October 31, 2008;
       and (2) certified copies of Keisha’s convictions, including six forgery convictions. Five of


               12
                  The record reveals that on March 10, 2011, Keisha filed a petition for visitation with her
       daughters, in which she alleged that she was currently incarcerated at the Dwight Correctional
       Center, serving a two-year sentence for forgery/theft. Keisha alleged that her last in-person visit with
       the girls was in January 2010, but that she then had to go to Colorado to “take care of a traffic
       warrant from 2006.” Keisha alleged that her last “web visit” with the children was in October 2010,
       but that she has attempted to make positive contact with the children by letters, telephone calls,
       pictures and cards that she has sent through her attorney or through Debra. Keisha’s motion for
       visitation was subsequently denied.

                                                     -7-
       these convictions were from Peoria County and one was from Kane County. Three of these
       convictions were entered in August 2001, and the remaining three were from October 2001,
       December 2007, and December 2010.
¶ 26        The State next proceeded by calling three witnesses: Robyn Chamblin, Kathy Berry, and
       Wilfred Mateo. Robyn Chamblin, a DCFS child welfare worker from Peoria County, first
       testified that she was assigned to Kyla and Shauntae’s case in August 2008, when the case
       was transferred from Fulton to Cook County because the minors were placed with their aunt,
       Frances.
¶ 27        Chamblin testified that when she first visited the minors, she realized that she had a
       conflict of interest, as she was personally acquainted with Frances, and needed to remove
       herself from the case. As a result, in November 2008, the case was transferred to Cook
       County DCFS worker Mateo. Chamblin, however, remained on the case as the worker
       responsible for providing services to the parents between August 2008 to March 2009.
¶ 28        Chamblin testified that in August 2008, when she was initially assigned to the case,
       Keisha was in a state correctional work-release program in Aurora. Chamblin visited Keisha
       at the work-release facility between August and November 2008. During the visits, Chamblin
       and Keisha discussed the services DCFS had recommended for Keisha, including: a
       psychological evaluation, substance abuse services, counseling, services to address her
       criminal history and domestic violence, and parenting classes. Chamblin gave her contact
       information to Keisha but could not remember whether she asked Keisha to contact her when
       she was released so that they could meet and Chamblin could provide Keisha with referrals
       for all of the necessary services. Chamblin and Keisha also discussed what services Keisha
       might be able to obtain while in the work-release program, and Keisha signed consent forms
       for the release of information between DCFS and the Department of Corrections (DOC). The
       documents received by DCFS from the DOC revealed that while in the work-release program
       Keisha completed several urine tests and a parenting class. Chamblin explained, however,
       that DCFS considered these two services insufficient under the service plan.
¶ 29        According to Chamblin, in November 2008, Keisha was returned to the Dwight
       Correctional Center because she violated work-release rules. Chamblin could not visit Keisha
       at Dwight, because “Keisha was in reception and could not receive visits.” Chamblin testified
       that she learned that Keisha was paroled in January 2009. Soon thereafter, in March 2009,
       Chamblin was removed from the case. Chamblin reiterated that up to that point, Keisha had
       not completed any of the services recommended to her under the DCFS service plan.
¶ 30        Kane County DCFS supervisor Berry next testified that she took over the case from
       Chamblin and served as the DCFS family caseworker from March 2009 to March 2010.
       Berry’s primary responsibility was to work with the parents toward reunification.
¶ 31        Berry testified that her first contact with Keisha was on March 31, 2009, at the DCFS
       office. Keisha told Berry that she had been paroled in January 2009 and that this was her
       second time being on parole for the same offense. Berry recommended that Keisha
       participate in a substance abuse evaluation, a psychological evaluation, individual counseling
       to address mental health issues, domestic violence counseling, parenting and satisfaction of
       any parole requirements. Keisha told Berry that her parole officer would refer her for


                                                -8-
       services. Keisha gave Berry the parole officer’s contact information and again signed
       consents for release of information between the parole office and DCFS. Berry provided
       Keisha with her contact information and asked her to stay in regular contact with her.
¶ 32        In the following months, Berry attempted to stay in touch with Keisha and to verify that
       Keisha had completed the required services through her parole officer, but was unable to do
       so. Berry completely lost contact with Keisha until June 15, 2009, when Keisha telephoned
       her stating that she was not in services and that she needed referrals. Berry referred Keisha
       for a substance abuse evaluation at Breaking Free, in Aurora,13 and later that month, referred
       her for individual counseling at Family Counseling Services.
¶ 33        Berry said that she next met with Keisha in November 2009, and that as of that date,
       Keisha had not completed either the outpatient drug treatment or the individual counseling
       that she had recommended for her. Berry explained that, as a result, she was unable to refer
       Keisha for a psychological assessment or parenting classes. It was DCFS’s policy that prior
       to engaging in any such services, Keisha had to show that she was refraining from substance
       abuse.
¶ 34        Berry further testified that in November 2009 she and Keisha attended a child and family
       team meeting at the DCFS office in Aurora. At this meeting, Keisha was told that she needed
       to attend her substance abuse treatment consistently and to prove that she was not taking
       drugs by submitting to urine analysis and testing negative for substances. Keisha signed a
       contract to this effect.
¶ 35        Berry testified that she next had a telephone conversation with Keisha in December 2009
       to address the results of Keisha’s recent random urine analysis, and that during this
       conversation, Keisha admitted to her that she had used cocaine. In accordance with Breaking
       Free’s recommendation, Berry advised Keisha to partake in an inpatient substance abuse
       treatment and referred her to Stepping Stones in Joliet. Keisha agreed to attend the evaluation
       and receive the treatment. Keisha told Berry that she needed a ride to Stepping Stones, and
       Berry made a referral to a transportation service. According to Berry, the appointment was
       set for December 21, 2009, but before the transportation arrived to pick Keisha up, she called
       to cancel her evaluation.14 The evaluation was never rescheduled. Berry explained that
       shortly thereafter, when she attempted to contact Keisha (in January and February 2010), she
       learned that Keisha had left the state and relocated to Colorado.
¶ 36        Berry testified that she was removed from the case in March 2010. As of that date,
       Keisha had not completed any of the recommended services, including the inpatient
       evaluation at Stepping Stones, inpatient drug treatment, or individual counseling, which
       would have permitted Berry to refer her for further necessary services.
¶ 37        On cross-examination, Berry acknowledged that there was documentation that Keisha
       had completed a parenting class while in the DOC. She explained, however, that DCFS
       wanted Keisha to take an additional parenting class when the time came because it was


              13
                   Referrals were made for services in Aurora because Keisha resided there at the time.
              14
                   Berry also acknowledged that the transportation service was late in picking Keisha up.

                                                    -9-
       DCFS’s policy that the DCFS-referred classes were more thorough than those offered by the
       DOC.
¶ 38        After Berry’s testimony, the State called DCFS worker Mateo. He testified that he was
       initially assigned as Kyla and Shauntae’s placement worker15 in November 2008, but that
       since March 2010, he has also acted as the family caseworker.
¶ 39        Mateo testified that he first met Keisha during a court date in January 2009. At that time,
       Mateo advised Keisha that she was entitled to weekly supervised visits, which were to occur
       at the home of the girls’ then-foster-mother Frances. The visits were to be supervised by
       Frances or the children’s grandmother, Debra. Debra and Frances were to report back to
       Mateo, and he would then rate Keisha’s visits and make his assessment and
       recommendations regarding future visits. Mateo admitted that contrary to DCFS rules and
       regulations, at this time, neither he nor anyone else from DCFS observed any of the visits in
       Frances’ home.16 He testified that prior to May 2009, he rated Keisha’s visits as
       unsatisfactory.
¶ 40        In May 2009, the location of the visits was changed to the DCFS office in Skokie,
       because Frances told DCFS that the “visits were not going according to plan.” At this point,
       Mateo began supervising the visits.
¶ 41        According to Mateo, in July 2009, the children were placed in a nonrelative foster family
       with Kyle and Karen, after Frances expressed that she could no longer take care of them
       because of work schedule conflicts. The location of the visits was again changed to a
       McDonald’s in downtown Chicago.
¶ 42        Mateo testified that on January 4, 2010, he had a telephone conversation with Keisha in
       which he informed her that the permanency goal had been changed.17 He explained the
       termination process to her and informed her that termination could be either voluntary or
       involuntary. When Mateo asked Keisha if she was engaged in reunification services, Keisha
       told him that she had been attending intensive outpatient at Breaking Free but that she was
       advised to do an inpatient program because of a missed urine analysis. Mateo asked Keisha
       whether she was using any controlled substances and she told him that she was using
       marijuana.
¶ 43        Mateo averred that the next conversation he had with Keisha was on January 11, 2010.
       At this time, Keisha told him that she was living in Denver, Colorado, and requested that her
       monthly visits with the children be made through a web camera. Keisha did not request any


               15
                As a placement worker, Mateo was responsible for supervising the visits between Keisha
       and her daughters.
               16
                    DCFS rules and regulations require a caseworker to observe supervised visits.
               17
                 After this, Keisha expressed a willingness to sign specific consent forms to the adoption
       of her children. However, she never told Mateo whether she intended the specific consents to apply
       to Kyle and Karen, or to her mother, Debra. Mateo told Keisha to consult her lawyer regarding
       specific consent forms.

                                                    -10-
       in-person visitation after January 2010, and no such visits were made.
¶ 44       After Mateo’s testimony, the State and the public guardian rested. Keisha next testified
       on her own behalf. She stated that she is 31 years old and that she is currently residing at the
       Dwight Correctional Center, with an out date of November 10, 2011. Keisha averred that
       since she came into the DCFS system, she has engaged in services outside of those provided
       by DCFS. She explained that when the case began she was in a work-release program, which
       she first entered on July 1, 2008. Prior to that she was incarcerated at the Decatur
       Correctional Center in Decatur, Illinois. In July 2008, she met with DCFS caseworker
       Chamblin, who gave her a DCFS service plan, but then told her that she would not be her
       caseworker and that she could not refer her to any services.
¶ 45       Keisha testified that, as a result, she spoke to Gary Puckett, her counselor at the work-
       release center, and began obtaining services on her own. These included: domestic violence
       counseling at Mutual Grounds Counseling (Mutual Grounds), a domestic violence shelter in
       Aurora; two to three weekly Narcotics Anonymous/Alcoholics Anonymous (NA/AA)
       meetings at the work-release facility; several Bible study groups, and urine analysis. Keisha
       testified that she paid for her own urine analysis because she did not have a caseworker to
       assign or refer those services to her.
¶ 46       Keisha further averred that she regularly maintained her visits with Kyla and Shauntae.
       Between October and November 2008, she had three visits with her daughters at the work-
       release facility, where they were brought by Debra. Afterwards, Keisha obtained weekend
       passes to visit Kyla and Shauntae at her sister’s home in Evanston and spent nights there.
       Keisha explained, however, that she made only “a couple” of such visits because she was
       transferred to the Dwight Correctional Center for the last 45 days of her sentence. Keisha had
       no more visits with the children until her release date on January 23, 2009.
¶ 47       Keisha stated that after she was released from prison, she resumed her weekend visits
       with the children at her sister’s home in Evanston. After a while, however, her sister
       requested that the visits be moved to the DCFS office in Skokie. Keisha explained that this
       request was made because of “personal issues” between her and her sister. Keisha testified
       that she continued to visit her daughters every Saturday at the DCFS office, and that the
       visits would usually last one or two hours, depending upon the caseworker’s schedule.
¶ 48       Keisha stated that she stopped visiting her daughters in June 2009 because she lost her
       job and could not get to the DCFS office. Keisha testified that although she told Mateo that
       she needed transportation assistance and he forwarded the message to Berry, it took two
       months before she received train tickets from DCFS and the visits were moved to a
       McDonald’s. Once the transportation problem was resolved, the visits resumed regularly,
       until November 2009, when Keisha had a relapse. Keisha stated that she missed two visits
       in November, but that each time she informed both the transport worker and the foster family
       that she would miss the visits. Keisha had only two visits in December 2009, and only one
       visit in January 2010, before she moved to Colorado.
¶ 49       Keisha explained that she moved to Colorado because she learned she had warrants there
       that “needed to be taken care of.” She believed that she could not get her children back if she
       had outstanding warrants. Keisha testified that she stayed at a friend’s home in Colorado


                                                -11-
       while her case was pending before the Colorado court. Keisha explained that on June 30,
       2010, she was sentenced by a Colorado court to 90 days in jail for “driving under false
       information” and she had to turn herself in. Keisha served her 90 days in Colorado and was
       released on September 24, 2010. At this time, she was extradited back to Illinois to take care
       of pending charges in this state.
¶ 50        Keisha testified that once she moved to Colorado, her visits with her daughters were
       reduced to once a month, and she arranged to have them done through a web camera. Those
       visits took place from January 2010 to June 2010. Keisha tried to maintain contact with her
       daughters by sending them letters, cards, and pictures, and attempting to make telephone
       calls, which were rejected by the foster parents.
¶ 51        Keisha stated that after she returned to Illinois, a governor’s warrant was issued against
       her on November 10, 2010, and she was transported first to the Kane County jail on
       November 21, 2010 and then to her current location, at the Dwight Correctional Center. She
       continued to have monthly telephone conversations with her daughters, and to send them
       letters and pictures and cards. These cards and letters were admitted as exhibits into
       evidence. Keisha petitioned for visits, but was denied. She stated that the visits would take
       place in the prison visiting room where there is a play area for children with snacks, toys,
       coloring books and games. Keisha believed that the children would not be traumatized by a
       jail visit because the foster parents had already told them Keisha was in prison.18
¶ 52        Keisha next testified that she continues to be engaged in several services. She is in the
       third month of a six-month inpatient prison drug treatment program, called WELLS (Women
       Encouraging Lifelong Sobriety). This program is located on separate grounds from the rest
       of the prison inmates. Keisha stated that she enrolled in this program because she “wanted
       to better herself and learn how to stay sober and to be a good mother to her children.”
¶ 53        Keisha also testified that she has completed a class that teaches women the skills they
       need to get out and stay out of prison. She took part in a Bible study weekend retreat where
       women worked with female prisoners to help them with personal issues (such as, mental
       health or a criminal background). Keisha has also almost completed an anger management
       class for which she will receive a certificate. She is enrolled in a Lakewood College math
       class and is about to graduate from a self-esteem class. She is also starting a parenting class
       in two days.
¶ 54        Keisha further averred that in 2008, she completed a 12-week, advanced parenting class,
       while at the Decatur Correctional Center for which she received a completion certificate.
       When Keisha’s counsel attempted to introduce this certificate into evidence, the State and
       the guardian ad litem objected on the grounds of hearsay and lack of foundation. The circuit
       court sustained this objection, noting that the certificate was not certified, and there was no
       testimony or evidence as to where it came from, other than Keisha’s statement that she
       received it upon the completion of the class.


               18
                  Later in the proceedings, the circuit court inquired of Mateo why Keisha had not been
       granted a physical visit with the girls for almost a year and Mateo replied that Keisha was in jail and
       that the therapists were not recommending that the girls have prison visits.

                                                   -12-
¶ 55       On cross-examination, Keisha admitted that she did not finish either the outpatient or
       inpatient drug treatment programs recommended to her in 2009, and that instead of
       participating in these programs, she moved to Colorado with no advance notice to any of the
       caseworkers.
¶ 56       After Keisha’s testimony, the court heard from Garry Puckett, a counselor at the Fox
       Valley Adult Transition Center, the correctional work-release program that Keisha attended
       in 2008. Puckett stated that he was subpoenaed to testify at trial. He explained that he is one
       of three correctional counselors at the work-release center, which houses 128 female inmates,
       and that he is responsible for a third of that population. Puckett’s job was to supervise the
       services engaged in by each resident (including drug counseling, GED classes, and work in
       the community), to monitor each resident’s progress and to be the repository for any
       paperwork related to services. Puckett described the inmates at the work-release center as
       “the cream of the cream.” He explained that in order to enter the program these residents had
       to fulfill several requirements, including: (1) be low-escape risk individuals; (2) be within
       24 months of their parole; (3) be convicted of nonviolent offenses; (4) have a good
       disciplinary record while in the DOC; and (5) undergo a mental health evaluation.
¶ 57       Puckett testified that there are four “levels” at the work-release program and that to
       progress through the levels, residents need to obtain employment, avoid disciplinary issues,
       participate in programming to better themselves and prepare for release into community.
       Puckett was Keisha’s counselor between July 2008 to November 2008. As of July 31, 2008,
       Keisha had obtained employment at Dunkin Donuts, was attending in-house programming
       and had no disciplinary violations since her arrival. As a result, she had fulfilled the three
       basic requirements for advancing to “Level 2” and was promoted to that level. Puckett said
       that Keisha eventually reached “Level 3,” allowing her 6 hours per week of passes in the
       community and a monthly 48-hour pass, which allowed her to spend a night outside of the
       work-release center.
¶ 58       Puckett testified that when he initially met Keisha, he was aware that she had an ongoing
       case with DCFS. He stated that this was common at the work-release center and that he tried
       to counsel all of his inmates with similar problems to immediately get involved with
       programs and whatever the service contract with DCFS required. According to Puckett, the
       work-release center tried to assist its residents to the best of its ability and to work with them
       to fulfill their DCFS contracts.19 Puckett explained that it was common for the residents to
       attend services outside of the work-release facility because the program sought to incorporate
       the residents into the community. Accordingly, anything available to the citizens in the
       Aurora area was also available to the residents. Residents obtaining services outside the
       work-release center were required to fill out a written request to attend a service in the
       community and could not leave the facility without a signed pass from a counselor.
       Verification of attendance at outside services was also mandatory.


               19
                 When Puckett was asked whether the services offered by the work-release center met
       DCFS requirements, the State objected on the grounds of lack of foundation, and this objection was
       sustained by the circuit court.

                                                 -13-
¶ 59       Puckett testified that Keisha engaged in several services while at the work-release center.
       She participated in a peer-led support group called “Inner Circle,” and attended several in-
       house meetings of NA/AA in July and August 2008. She also attended a meeting of Seeking
       Safety, a self-esteem program led by a staff member, on July 13, 2008. Keisha also attended
       four domestic violence and sexual abuse counseling sessions (in August and October 2008)
       outside of the work-release center, at Mutual Ground in Aurora.20 Puckett could not recall
       how much contact he had with DCFS regarding Keisha’s case. He did recall, however, that
       on October 2, 2008, he faxed Chamblin the results of Keisha’s urine analysis completed on
       September 28, 2008.21
¶ 60       Puckett was next questioned about Keisha’s cumulative counseling summary report. He
       explained that the report was part of Keisha’s master file and that it included counseling
       summaries prepared by him during Keisha’s time in the work-release program, as well as
       summaries made by other DOC workers prior to July 2008, when Keisha entered the
       program.
¶ 61       Puckett admitted that on several occasions in his summaries he noted that Keisha
       exhibited “attitude problems.” Specifically, on August 15, 2008, Puckett noted that Keisha
       was immature and needy and nothing was ever “enough” or “fast enough” for her. Puckett
       explained to Keisha that her attitude was counterproductive. Puckett testified, however, that
       Keisha’s attitude during this session was not serious enough to prevent her from advancing
       to “Level 2” in the work-release program. On October 20, 2008, Puckett noted in the
       counseling summary that Keisha continued to exhibit problems following instructions and
       that he again spoke to her about her seeming inability to listen and to look at a problem from
       someone else’s point of view. Puckett, however, disagreed with the State’s assessment that
       Keisha was having issues taking the program seriously, pointing out that she had been
       promoted to “Level 3” prior to this session, so that she “must have been doing something
       right.” Puckett again talked to Keisha on November 3, 2008, noting in his summary that he
       “once again” encouraged her to seek individual therapy to address her continued inability to
       focus on her own issues and to listen to others.
¶ 62       Puckett was next shown Keisha’s certificate of completion for a parenting class at the
       Decatur Correctional Center. He stated that he was not familiar with the certificate, adding
       that it was not part of Keisha’s master file. He did not know how the certificates were
       prepared or who prepared them. The State again objected to the introduction of the document
       into the evidence, and the circuit court sustained the objection.
¶ 63       Puckett testified that in November 2008, Keisha was returned to the Dwight Correctional
       Center, for “unauthorized movement.” He explained that “unauthorized movement” included

               20
                 Sign-in sheets for four Inner Circle meetings in July and August 2008 were admitted into
       the evidence, as were records of Keisha’s in-house NA/AA meetings, her attendance records for the
       Seeking Safety program and records of her violence and sexual abuse counseling sessions at Mutual
       Grounds.
               21
                 Defense counsel attempted to introduce this fax into evidence, but the circuit court denied
       this request on the basis of relevance.

                                                  -14-
       any movement by a resident without permission, including, for example: a resident failing
       to appear at her work schedule; a resident exceeding the time limit of a pass, or a resident
       violating the location specifically permitted by a pass. Puckett stated that after Keisha’s
       transfer to Dwight, he had no further contact with her.
¶ 64       After Puckett’s testimony, Keisha’s counsel rested and the parties presented closing
       arguments in the unfitness phase of the hearing. The State argued that based on her six felony
       convictions for forgery, Keisha was depraved pursuant to subsection 1(D)(i) of the Adoption
       Act (750 ILCS 50/1(D)(i) (West 2008)). The State contended that the evidence also
       established that Keisha had not only failed to make reasonable efforts or progress toward
       reunification, but had also failed to maintain a reasonable degree of interest concern or
       responsibility for her daughters, making her unfit pursuant to subsections 1(D)(b) and (m)
       of the Adoption Act (750 ILCS 50/1(D)(b), (m) (West 2008)). The State pointed out that
       Keisha had been given more than nine months after the October 2008 adjudication to fulfill
       the requisite DCFS services aimed at reunification. Keisha was offered and recommended
       numerous services immediately after being released from prison, including substance abuse
       programs, individual therapy and domestic violence counseling, but had failed to avail
       herself of any of them. The State further noted that nearly a year after the October 2008
       adjudication, Keisha admitted to relapsing on cocaine and marijuana.
¶ 65       The guardian ad litem agreed with the State and added that Keisha’s continued criminal
       activity established that she was not making the requisite progress toward reunification. The
       guardian ad litem pointed out that the only services utilized by Keisha were those offered to
       her while she was in the work-release program between July and November 2008, and these
       were “sporadic at best.” The guardian ad litem also found relevant that Keisha failed to
       actually complete the work-release program and was returned to the DOC. According to the
       guardian ad litem, no services were completed after this point.
¶ 66       Keisha’s counsel, on the other hand, argued that Keisha had engaged in services as much
       as she could. He argued that the necessary services had not been provided to her and that
       there was a period in the initial stage of the case, when Keisha did not have a caseworker and
       was not told what services she was supposed to be engaged in. Counsel also argued that
       Keisha had completed a mental health assessment that allowed her to advance to the work-
       release program. He noted that Keisha participated in domestic violence counseling and a
       self-esteem group similar to group therapy and that there was evidence that she had
       participated in a parenting class.
¶ 67       After hearing arguments, the circuit court found Keisha unfit on three grounds. Based
       upon Keisha’s convictions for forgery, the court found that the State had established that
       Keisha was unfit based on depravity as defined by subsection 1(D)(i) of the Adoption Act
       (750 ILCS 50/1(D)(i) (West 2008)). The court also found that the State had proved by clear
       and convincing evidence that Keisha had failed to maintain a reasonable degree of interest,
       concern or responsibility for her children making her unfit pursuant to subsection 1(D)(b) of
       the Adoption Act (750 ILCS 50/1(D)(b) (West 2008)). The court specifically noted that
       although Keisha had participated in some services, the fact that she had been in custody for
       such a long period of time “at the very least indicated a lack of responsibility as to the
       children’s welfare.” The court also found that the State had proved by clear and convincing

                                               -15-
       evidence that Keisha had failed to make reasonable efforts or reasonable progress toward
       reunification with her children making her unfit under subsection 1(D)(m) of the Adoption
       Act (750 ILCS 50/1(D)(m) (West 2008)). In this respect, the court noted that although Keisha
       participated in some services while in jail, overall there were a number of periods of time
       during which she failed to make any such efforts.
¶ 68       After making its findings regarding parental unfitness, the court immediately commenced
       the second portion of the termination hearing, addressing the best interests of Shauntae and
       Kyla. Caseworker Mateo again testified, this time regarding the children’s current foster
       home. He stated that since July 2009, six-year-old Shauntae and five-year-old Kyla have been
       living in a traditional, two-parent, preadoptive family, with Kyle and Karen. He testified that
       since July 2009, he has visited the girls in the foster home at least once a month (with the
       most recent visit being on July 6, 2011) and that he has observed the home to be a safe and
       appropriate environment, with no signs of abuse, neglect or corporal punishment.
¶ 69       According to Mateo, the older child, Shauntae, who has just completed kindergarten,
       calls the foster parents “mommy” and “daddy” and in his recent home visit on July 6, 2011,
       told him that she feels safe and secure in the foster home. After observing the interaction
       between Shauntae and her foster parents, Mateo described it as “free” and “close.”
¶ 70       Mateo further testified that Shauntae is in individual therapy and has also been in
       specialized therapy to address inappropriate sexualized behavior. The behaviors were
       primarily “touching incidents.” The first of these occurred while Shauntae was still placed
       with her maternal aunt, Frances, but it did not come to light until after she was placed with
       Kyle and Karen. Mateo explained that the foster parents reported the incidents of Shauntae’s
       sexualized behavior to him and that she was then immediately recommended for therapy. In
       the past six months, however, there have been no more sexualized behavior incidents.
¶ 71       Mateo next testified about the younger minor, Kyla. According to Mateo, Kyla has just
       finished a pre-kindergarten program and her individual play therapy counseling sessions. On
       his most recent visit to the foster home, on July 6, 2011, Kyla told Mateo that she likes being
       with Kyle and Karen and that she feels safe and secure with them. Mateo testified that from
       his observations, Kyla seemed very close to her foster parents.
¶ 72       Mateo further testified that on June 29, 2011, Kyla and Shauntae visited a DOC facility,
       where they had a video conference with Keisha. Mateo acknowledged that he was a bit late
       for the conference, but stated that from what he did observe, he noticed that while Shauntae
       spoke to Keisha, Kyla did not appear very interested in the visit and spent most of her time
       playing outside the view of the camera. Mateo stated that Shauntae recognizes Keisha and
       has more of a connection to her than Kyla does. Both girls, however, call Keisha “mom.”
¶ 73       Mateo testified that it was his opinion that it would be in both girls’ best interests to
       terminate parental rights and to appoint a guardian with the right to consent to adoption.
       Mateo explained that Kyle and Karen have always been supportive and cooperative in
       making the children available for needed services, and that all of the girls’ emotional needs
       were being met in the foster home. Kyle and Karen have been open to having the girls’
       biological relatives, including Keisha, participate in their lives. Shauntae and Kyla have an
       ongoing relationship with their maternal grandmother, Debra, and maternal aunt, Frances,


                                                -16-
       and the foster parents plan on allowing those relationships to continue.
¶ 74       Mateo testified that he was aware that if the parental rights were terminated, the foster
       parents would have no obligation to provide further visits with Keisha or biological relatives,
       but stated that this did not change his opinion that it was in the girls’ best interests for
       Keisha’s rights to be terminated.
¶ 75       After Mateo’s testimony, the court heard from Jorie Cotton, who has been the children’s
       therapist for two years. Cotton testified that Kyla had just successfully terminated her
       therapy. Cotton explained that Kyla never had a psychiatric diagnosis, but had been receiving
       play therapy to address attachment issues, including bed-wetting at around the time she
       would interact with Keisha. Cotton stated that because the children had moved three or four
       times before being placed with Kyle and Karen, Kyla exhibited fear of having to move again.
       According to Cotton, Kyla was very attached to Kyle and Karen and did not seem to have
       any attachment to Keisha.
¶ 76       Cotton next testified about Shauntae, explaining that Shauntae continues to be in
       individual and play therapy.22 According to Cotton, Shauntae is very loyal to Keisha and
       generally “shuts down” when questioned about her mother. Also, during play therapy
       Shauntae exhibits feelings of guilt about leaving or losing things. Cotton explained, however,
       that Shauntae is working through these feelings, dealing with attachment issues, and doing
       well at becoming acclimated to her foster home. Shauntae has a bond with each of her foster
       parents and her attachment to them is very healthy. Cotton testified that although Shauntae
       had a relationship with Keisha, she has “come a long way” in becoming attached to her foster
       parents and it would be detrimental to her to move.
¶ 77       Cotton averred that she has spoken to the foster parents and that they have told her that
       “they would be okay with [Shauntae] having a relationship with her mother.” Cotton has
       received no indication that the foster parents would prohibit Shauntae from continuing this
       relationship. Cotton acknowledged that if parental rights were terminated, there would be no
       obligation on the part of the foster parents to continue contact with Keisha, but stated that
       even if all contact were terminated, it would, nevertheless, be in the girls’ best interests to
       be adopted by Kyle and Karen. Specifically, with respect to Shauntae, when asked whether
       it would be detrimental to Shauntae if her relationship with Keisha were severed, Cotton
       stated:
           “At this point I don’t believe so, because contact has been so inconsistent and she is
           working through that currently. So I don’t think it would be that detrimental.”
¶ 78       The State next called the minors’ foster father, Kyle H. He testified that the girls have
       been living with him and his wife for two years, since July 1, 2009. He stated that when the
       girls were initially placed in their home, Shauntae was six and Kyla was five. Kyle and Karen
       have no other children and no one else lives with them. Kyle testified that they originally
       thought the placement would be temporary, but the situation evolved and both girls became
       members of their family.

              22
                Cotton acknowledged that Shauntae exhibits sexualized behavior but explained that
       Shauntae is treated by a different therapist for this issue.

                                                -17-
¶ 79        Kyle explained that Kyla bonded with them very quickly but that it took Shauntae longer
       to become bonded and comfortable with them. According to Kyle, while within a month,
       Kyla called Karen “mom,” Shauntae would remind them that she had a mother who was in
       jail and who was working to get a house. Kyle explained that, with time, things changed and
       that now Shauntae, like Kyla, is very bonded and comfortable with them and calls them
       “mom” and “dad.” Kyle stated that the girls have bonded not only with him and his wife but
       also with their extended families and friends.
¶ 80        Kyle stated that he and his wife want to adopt Shauntae and Kyla and are committed to
       providing for them until adulthood. He believes that it is in the girls’ best interest to remain
       in their home. Kyle acknowledged that Shauntae has special needs related to sexualized
       behaviors, but felt that the therapy she was currently receiving was helping her.
¶ 81        Kyle further testified that Karen and he have maintained a very close bond with the girls’
       biological aunt, Frances, who lives just a couple of blocks away. The girls have slept over
       at Frances’ house, and Kyle and Karen have gone out to dinner with her and have invited her
       over for holidays. Kyle and Karen have also hosted visits with other maternal relatives,
       including the girls’ great-uncle, great-grandfather and cousins.
¶ 82        Kyle stated that the girls have also had some visits with their mother. He testified that he
       understood that if parental rights were terminated, there would be no legal obligation to allow
       contact with Keisha. However, Kyle averred that if the relationship with Keisha was in the
       girls’ best interest and the contact remained healthy, he planned to continue it.
¶ 83        After the State rested, Keisha presented the testimony of her mother, Debra. Debra
       testified that in May 2006 when Keisha and Lonnie were living in Colorado and having
       problems, Debra picked up Shauntae (who was then two years old) and Kyla (who was an
       infant) and brought them to her home in Georgia. Debra cared for the girls until August 2006
       when Keisha returned the girls to Colorado. By September 2006, Keisha and Lonnie, who
       had moved to Peoria, Illinois, were having problems again, and Debra moved to Peoria to
       take care of the girls once again. She did so “for quite a while.”
¶ 84        Debra testified that after Keisha was arrested in 2007, in June of that year, she was
       appointed to be the children’s guardian. According to Debra, soon thereafter she began
       experiencing financial difficulties. Debra could not receive compensation from the State
       because she was not the children’s foster parent, but at the same time, could not receive
       benefits because she was already their guardian. Debra therefore took the girls to Evanston
       and moved in with her daughter, Frances, in August 2008. Debra remained the minors’
       primary caretaker until January 2009. At the end of that month, Debra moved to Phoenix,
       because a friend offered her a job there. She remained in contact with the girls and remains
       interested in caring for them.
¶ 85        Debra also testified that the foster parents were “good people” who were doing their best
       to take care of Shauntae and Kyla.
¶ 86        After all the parties rested, counsel presented closing arguments, and the court took the
       case under advisement, continuing the matter to August 3, 2011. On August 3, 2011, the
       court entered orders terminating Keisha’s parental rights, specifically finding that the State
       had proven by clear and convincing evidence that Keisha was unfit pursuant to subsections

                                                 -18-
       1(D)(b), (m), and (i) of the Adoption Act (750 ILCS 50/1(D)(b), (i), (m) (West 2008)). The
       court also found that it was in the children’s best interests to terminate Keisha’s parental
       rights and appoint a guardian with the right to consent to adoption. Keisha now appeals the
       termination of her parental rights.

¶ 87                                        II. ANALYSIS
¶ 88       We begin by noting that the Juvenile Court Act (705 ILCS 405/1-1 et seq. (West 2008))
       provides a two-step, bifurcated process for the involuntary termination of parental rights. In
       re C.W., 199 Ill. 2d 198, 210 (2002). First, the court holds an “unfitness hearing,” during
       which, the State must prove that the parent is unfit as defined in section 1(D) of the Adoption
       Act. 750 ILCS 50/1(D) (West 2008); 705 ILCS 405/2-29 (West 2008); see also In re C.W.,
       199 Ill. 2d at 210. Because the termination of parental rights constitutes a complete severance
       of the parent-child relationship, proof of parental unfitness must be clear and convincing. In
       re C.N., 196 Ill. 2d 181, 208 (2001). Only if the court finds the parents to be unfit will the
       court go on to conduct a “best interests hearing” to determine whether it is in the best
       interests of the child to terminate the parental rights. 705 ILCS 405/2-29(2) (West 2008); In
       re C.W., 199 Ill. 2d at 210; In re D.T., 212 Ill. 2d 347, 352-53 (2004).
¶ 89       Although section 1(D) of the Act sets forth numerous grounds under which a parent may
       be found unfit, any one of the grounds, if proven, is sufficient to enter a finding of unfitness.
       In re C.E., 406 Ill. App. 3d 97, 107 (2010). Because the circuit court is in the best position
       to assess the credibility of witnesses, a reviewing court may reverse a circuit court’s finding
       of unfitness only where it is against the manifest weight of the evidence. In re C.N., 196 Ill.
       2d at 208; see also In re C.E., 406 Ill. App. 3d at 107-08. A decision regarding parental
       fitness is against the manifest weight of the evidence where the opposite conclusion is clearly
       evident or where the finding is unreasonable, arbitrary, or not based on the evidence. In re
       M.J., 314 Ill. App. 3d 649, 655 (2000). Each case concerning parental unfitness is sui generis
       and requires a close analysis of its unique facts. In re C.E., 406 Ill. App. 3d at 108.
¶ 90       In the present case, the circuit court found Keisha to be unfit on three separate statutory
       grounds pursuant to subsections 1(D)(b), (m), and (i) of the Adoption Act (750 ILCS
       50/1(D)(b), (m), (i) (West 2008)). We initially consider the court’s finding that Keisha was
       unfit under section 1(D)(b) as articulated by the Act (750 ILCS 50/1(D)(b) (West 2008)).
       This section of the Act provides that a parent’s “[f]ailure to maintain a reasonable degree of
       interest, concern or responsibility as to the child’s welfare” is a ground for finding the parent
       unfit. 750 ILCS 50/1(D)(b) (West 2008). Our courts have repeatedly held that because the
       language of subsection 1(D)(b) is stated in the disjunctive, any of the three elements on its
       own can be the basis for an unfitness finding: the failure to maintain a reasonable degree of
       interest or concern or responsibility as to the child’s welfare. In re Jaron Z., 348 Ill. App. 3d
       239, 259 (2004); see also In re C.E., 406 Ill. App. 3d at 108. We recognize, as Keisha points
       out, that in examining allegations under subsection 1(D)(b), a trial court must focus on the
       reasonableness of the parent’s efforts and not the success of those efforts, and must consider
       any circumstances that may have made it difficult for her to visit, communicate with or
       otherwise express interest in her child. In re Jaron Z., 348 Ill. App. 3d at 259; see also In re


                                                 -19-
       C.E., 406 Ill. App. 3d at 108. However, our courts have repeatedly held that a parent will not
       be found fit merely because she has demonstrated some interest in or affection for her child.
       In re Jaron Z., 348 Ill. App. 3d at 259 (citing In re E.O., 311 Ill. App. 3d 720, 727 (2000)).
       Rather, her interest, concern and responsibility must be reasonable. In re Jaron Z., 348 Ill.
       App. 3d at 259 (citing In re E.O., 311 Ill. App. 3d at 727). Evidence of noncompliance with
       an imposed service plan, a continued addiction to drugs, or infrequent or irregular visitation
       with the minor all have been held sufficient to support a finding of unfitness under
       subsection 1(D)(b). See In re Janira T., 368 Ill. App. 3d 883, 893 (2006); see also In re
       Jaron Z., 348 Ill. App. 3d at 259.
¶ 91       Keisha contends that the circuit court’s finding of unfitness on this ground was against
       the manifest weight of the evidence. She claims that even though DCFS failed to make
       reasonable efforts to assist her, she participated in “many services,” including domestic
       violence counseling, attending NA/AA meetings, visiting with her daughters, and paying for
       her own urine analysis. She also claims that she completed a 12-week advanced parenting
       class, for which DCFS would not give her credit.
¶ 92       Keisha couches her argument in terms of a procedural error. She argues that because she
       filed her “affirmative defenses” asserting the aforementioned facts, and the State did not file
       a written reply to those “affirmative defenses,” the circuit court was compelled to accept as
       true her assertions that: (1) DCFS failed to make reasonable efforts to assist her and (2) the
       agency failed to give her credit for completed services. We disagree.
¶ 93       We initially note that Keisha has forfeited this argument on appeal, by failing to raise it
       before the trial court. It is well established that an appellant’s failure to raise an issue in the
       circuit court results in waiver of that issue. See, e.g., Helping Others Maintain
       Environmental Standards v. Bos, 406 Ill. App. 3d 669, 695 (2010) (“Generally, a party who
       does not raise an issue in the trial court forfeits the issue and may not raise it for the first time
       on appeal.”); In re Marriage of Culp, 399 Ill. App. 3d 542, 550 (2010); see also Enterprise
       Recovery Systems, Inc. v. Salmeron, 401 Ill. App. 3d 65, 76 (2010); In re Marriage of Wolff,
       355 Ill. App. 3d 403, 415 (2005) (“Failure to raise the lack of a reply to affirmative defenses
       in the trial court also results in waiver of that issue on appeal.” (citing Andrews v. Cramer,
       256 Ill. App. 3d 766, 769 (1993))). The record before us reveals that Keisha never asked the
       circuit court below to take the assertions made in her “affirmative defenses” as true. Nor did
       she argue to the circuit court that the State’s failure to respond to these “affirmative
       defenses” constituted an admission of the facts asserted therein, compelling the court to
       accept those assertions as facially true.
¶ 94       Second, the State’s failure to file a reply to her “affirmative defenses” does not mean the
       circuit court was required to accept those “affirmative defenses” as true. Keisha cites to no
       authority that would support the allegation that DCFS’s failure to make a reasonable effort
       to provide her services or to accept her completed classes constitutes an “affirmative
       defense” to a termination petition. And although her pleading was entitled “Affirmative
       Defenses,” it is well accepted that “ ‘[t]he nature of a [pleading] is determined by its
       substance rather than its caption.’ ” Shutkas Electric, Inc. v. Ford Motor Co., 366 Ill. App.
       3d 76, 81 (2006) (quoting J.D. Marshall International, Inc. v. First National Bank of
       Chicago, 272 Ill. App. 3d 883, 888 (1995)). Here, instead of raising affirmative defenses,

                                                  -20-
       Keisha simply raised factual allegations for purposes of denying the State’s assertion that she
       was unfit to be a parent. Therefore, her “affirmative defenses” simply raised issues that
       would be litigated at the hearing on the termination petitions, and we cannot say that the
       State’s failure to respond to these “affirmative defenses” compelled the trial court to accept
       them as true.
¶ 95        What is more, the record below reveals that the issues raised by Keisha’s “affirmative
       defenses” were actually litigated before the circuit court during the unfitness hearing.
       “Litigating the issues raised by an affirmative defense waives any objection to the failure to
       file a reply.” In re Marriage of Wolff, 355 Ill. App. 3d at 415; see also H&H Press, Inc. v.
       Axelrod, 265 Ill. App. 3d 670, 677 (1994) (“It is established that where a defendant
       introduces evidence to support an affirmative defense, he is deemed to have waived a
       reply.”); State Farm Mutual Automobile Insurance Co. v. Haskins, 215 Ill. App. 3d 242, 246
       (1991) (holding that the defendants “waived any objection to the failure to file a reply to the
       affirmative defense by introducing evidence in support of the allegations contained in the
       affirmative defense and fully litigating the issues raised by the affirmative defense”).
¶ 96        According to the transcript of proceedings, during the unfitness hearing Keisha presented
       testimony and arguments on each of her “affirmative defenses.” She testified that she initially
       had no DCFS caseworker to refer her to services, noting that when she initially met with
       caseworker Chamblin, Chamblin merely gave her the DCFS service plan but then told her
       she would not be her caseworker and could not refer her to services. Contrary to Keisha’s
       testimony, Chamblin testified that between August 2008 and March 2009, she visited Keisha
       at the work-release program on more than one occasion and discussed with her what services
       DCFS was recommending. Chamblin stated that she gave Keisha the DCFS service plan and
       discussed with her what services she might be able to obtain while in the work-release
       program. In her own testimony, Keisha acknowledged that she worked with her work-release
       counselor, Puckett, to participate in services outside of the services provided by DCFS.
       Puckett testified to the services Keisha engaged in while in the work-release program. In
       closing argument, Keisha’s counsel argued that Keisha was not provided with the necessary
       services and that for a time she did not have a caseworker and did not know what services
       she was supposed to engage in. The circuit court weighed the credibility of the witnesses and
       determined that Keisha had been provided sufficient opportunity to engage in services but
       failed to follow through with her commitments. Under this record, it is apparent that Keisha
       fully litigated the question of whether DCFS made reasonable efforts to assist her and that
       the circuit court resolved this issue in favor of the State. Accordingly, Keisha has forfeited
       any claim related to the lack of reply by the State and cannot now argue that the circuit court
       was compelled to accept this “affirmative defense” as true. See, e.g., In re Marriage of Wolff,
       355 Ill. App. 3d at 415; H&H Press, 265 Ill. App. 3d at 677; State Farm Mutual Automobile
       Insurance Co., 215 Ill. App. 3d at 246.
¶ 97        The issue of whether DCFS refused to give Keisha credit for services she completed was
       also fully litigated before the circuit court. The record reveals that Keisha testified that DCFS
       asked her to complete parenting classes and a mental health evaluation even though she had
       already engaged in these services while incarcerated. Additionally, Puckett, Keisha’s
       counselor at the work-release program, testified that to enter that program Keisha was

                                                 -21-
       required to undergo a mental health evaluation. He also testified, however, that his
       summaries of Keisha’s counseling sessions while in that program revealed that Keisha
       continued to exhibit attitude problems, an inability to listen to instructions and to see any
       situation from another person’s point of view. Several witnesses also testified that Keisha
       failed to remain in the work-release program and was returned to the DOC for the last 45
       days of her sentence. Several caseworkers also testified that it was DCFS’s policy that classes
       obtained through DCFS referrals were more thorough than those available through the DOC
       and that DCFS did not consider the DOC classes Keisha took to be sufficient. At the close
       of the unfitness hearing, Keisha’s counsel argued that Keisha had completed a mental health
       assessment, since she could not have participated in the work-release program otherwise, and
       that there was at least some evidence (i.e., Keisha’s testimony) that she had taken a parenting
       class while incarcerated.23 Counsel argued that DCFS should have taken notice of both
       completed services. The circuit court was apparently not persuaded by counsel’s argument
       and instead found that although there was evidence that Keisha participated in some services
       while either in jail or in the work-release program, overall there were a number of periods
       of time when she failed to make any such efforts. Accordingly, Keisha has fully litigated the
       issue of whether DCFS failed to credit her for classes she completed while in the DOC and
       she cannot now contend that the lack of reply by the State on this issue compelled the circuit
       court to accept this “affirmative defense” as true. See, e.g., In re Marriage of Wolff, 355 Ill.
       App. 3d at 415; H&H Press, 265 Ill. App. 3d at 677; State Farm Mutual Automobile
       Insurance Co., 215 Ill. App. 3d at 246.
¶ 98        Moreover, even if we were to accept the factual assertions made by Keisha in her
       “affirmative defenses” as true, the record below, nevertheless, overwhelmingly supports the
       circuit court’s finding that Keisha was unfit to be a parent on the basis of her failure to
       “maintain a reasonable degree of interest, concern or responsibility” as to her children’s
       welfare. 750 ILCS 50/1(D)(b) (West 2008).
¶ 99        The evidence presented at the unfitness hearing establishes that while Keisha did visit
       her daughters, these visits were inconsistent and Keisha’s behavior and choices made
       visitation difficult or impossible. The record reveals that in November 2008, shortly after the
       minors were adjudicated neglected and dependant, Keisha was found to have committed
       “unauthorized movement” in her work-release program and was returned to the Dwight
       Correctional Center, eliminating her weekend passes from the work-release program, and her
       ability to visit her daughters at Frances’ home in Evanston. Although after being released
       from the DOC in January 2009, Keisha resumed her visits with the children, Mateo testified
       that these visits were at best “sporadic.” Moreover, Keisha often engaged in inappropriate
       behavior during these visits, exhibiting her lack of concern or responsibility for her
       daughters. For example, Keisha continued to bring unauthorized individuals to the visits,


               23
                  Keisha also argues on appeal that the circuit court erred when it refused to admit the
       parenting class certificate into the record. We need not address this contention, however, since, as
       shall be more fully demonstrated below, we conclude that even with the admission of the parenting
       class certificate, the evidence would have overwhelmingly supported the conclusion that Keisha was
       unfit to be a parent.

                                                  -22-
        despite being told that this was inappropriate. Keisha also continued to make false promises
        about reunification to her children, exhibiting her inability to put her daughters’ needs ahead
        of her own. What is more, in January 2010, Keisha chose to move to Colorado, miles away
        from her children, where “visits” could be made only through a web camera. By the time
        Keisha’s case reached the hearing on the State’s termination petitions, Keisha had not seen
        her daughters in person for over a year.
¶ 100       The record further establishes that although Keisha admitted to having been provided
        with the DCFS service plan, listing the recommended services that she needed to undertake
        in order to be able to reunite with her children (including mandatory substance abuse
        counseling) after being released from the DOC in January 2009, she continued to abuse
        drugs. Berry testified that on November 5, 2009, nearly a year after the October 2008
        adjudication of neglect and dependency, Keisha tested positive for cocaine and marijuana.
        Mateo testified that in January 2010, Keisha admitted to still using marijuana. The record
        reveals that although after her relapse, Keisha was recommended for an inpatient treatment
        program to help with her substance abuse problem, and transportation to the program was
        provided by DCFS, Keisha canceled the initial evaluation appointment at the last minute and
        then stopped contacting the caseworker altogether. When the caseworker finally reached her
        by telephone, Keisha told her that she had moved to Colorado.
¶ 101       As the circuit court noted in its unfitness findings, Keisha’s lack of responsibility for her
        daughters is further evident in her repeated incarceration. Keisha was already incarcerated
        in October 2008, when the adjudication orders for her two daughters were entered, and the
        circuit court warned her that she could risk termination of her parental rights if she did not
        comply with DCFS’s recommendations. Nevertheless, Keisha failed to abide by the rules of
        the work-release program and was returned to the DOC to finish her sentence there. In
        addition, after her parole in January 2009, Keisha succeeded in getting arrested and
        imprisoned twice more: (1) first, on June 30, 2010, when she was sentenced by a Colorado
        court to 90 days in jail for her outstanding warrants (i.e., “driving under false information”);
        and (2) second, on November 10, 2010, when she was transported back to Kane and then
        Decatur County jail to serve time for a conviction of forgery. Keisha remained in jail (at the
        Dwight Correctional Center) when the hearing on the termination petitions was held.
¶ 102       Under these circumstances, we conclude that the circuit court’s finding that Keisha was
        unfit on the basis of her failure to maintain a reasonable degree of responsibility for her
        children was not against the manifest weight of the evidence. See In re Jaron Z., 348 Ill.
        App. 3d at 259 (“Noncompliance with an imposed service plan, a continued addiction to
        drugs, repeated failure to obtain treatment for an addiction, and infrequent or irregular
        visitation with the child have all been held to be sufficient evidence warranting a finding of
        unfitness under subsection (b).”); see also, e.g., In re Konstantinos H., 387 Ill. App. 3d 192,
        204 (2008) (affirming the circuit court’s finding of unfitness under ground (b), where, despite
        some evidence of the welfare agencies’ indifference and inadequate delivery of services,
        mother, who was informed by the caseworker that she was required to submit urine samples,
        attend meetings, have a psychological assessment, complete parenting classes, and visit
        regularly with child, failed to do so).
¶ 103       The circuit court also found respondent unfit under subsections 1(D)(i) and (m), and

                                                  -23-
        Keisha claims that both of those findings are against the manifest weight of the evidence.
        However, we need not consider these claims given that any of the three grounds under which
        the circuit court found Keisha to be unfit are sufficient to affirm the circuit court’s judgment
        and given our conclusion that the court’s unfitness finding pursuant to subsection 1(D)(b)
        was not against the manifest weight of the evidence. See In re Janira T., 368 Ill. App. 3d at
        893-94.
¶ 104       Keisha next contends that the circuit court’s determination that it was in the minors’ best
        interests to terminate her parental rights was against the manifest weight of the evidence.
        Keisha argues that it is in the children’s best interest that they be placed with their maternal
        grandmother, Debra. We begin by noting that Keisha did not challenge the circuit court’s
        best interests determination in her original brief before this court. Rather, she solely
        contested the circuit court’s finding that she was unfit to be a parent. Only after the State
        responded to her brief did Keisha raise the best interests issue for the first time in her reply
        brief. This is a violation of Illinois Supreme Court Rule 341(h)(7), which provides that
        “ ‘[p]oints not argued [in the appellant’s brief] are waived and shall not be raised in the reply
        brief.’ ” People v. Borello, 389 Ill. App. 3d 985, 998 (2009) (quoting Ill. S. Ct. R. 341(h)(7)
        (eff. Sept. 1, 2006)). Since Keisha did not challenge the best interests determination in her
        original brief, but raised it for the first time in her reply brief, this issue is waived and not
        properly before this court. See Byrd v. Hamer, 408 Ill. App. 3d 467, 487 (2011).
¶ 105       Nevertheless, even if we were to consider Keisha’s argument, for the reasons that follow,
        we would conclude that the trial court’s finding that it was in the best interest of both minors
        that Keisha’s parental rights be terminated was not against the manifest weight of the
        evidence.
¶ 106       Once a trial court finds a parent unfit under one of the grounds of section 1(D) of the
        Adoption Act, the next step in an involuntary termination proceeding requires the court to
        consider whether it is in the best interests of the child to terminate parental rights, pursuant
        to section 1-3(4.05) of the Juvenile Court Act (705 ILCS 405/1-3(4.05) (West 2008)). In re
        Deandre D., 405 Ill. App. 3d 945, 953 (2010). The State has the burden of proving by a
        preponderance of the evidence that termination is in the child’s best interests. In re Deandre
        D., 405 Ill. App. 3d at 953. The court’s determination in this respect lies within its sound
        discretion, especially when it considers the credibility of testimony presented at the best
        interests hearing; that determination will not be reversed unless it is against the manifest
        weight of the evidence or the trial court has abused its discretion. In re Deandre D., 405 Ill.
        App. 3d at 953.
¶ 107       The Juvenile Court Act provides:
            “Whenever a ‘best interest’ determination is required, the following factors shall be
            considered in the context of the child’s age and developmental needs:
                 (a) the physical safety and welfare of the child, including food, shelter, health, and
            clothing;
                 (b) the development of the child’s identity;
                 (c) the child’s background and ties, including familial, cultural, and religious;
                 (d) the child’s sense of attachments, including:

                                                  -24-
                    (i) where the child actually feels love, attachment, and a sense of being valued (as
               opposed to where adults believe the child should feel such love, attachment, and a
               sense of being valued);
                    (ii) the child’s sense of security;
                    (iii) the child’s sense of familiarity;
                    (iv) continuity of affection for the child;
                    (v) the least disruptive placement alternative for the child;
               (e) the child’s wishes and long-term goals;
               (f) the child’s community ties, including church, school, and friends;
               (g) the child’s need for permanence which includes the child’s need for stability and
           continuity of relationships with parent figures and with siblings and other relatives;
               (h) the uniqueness of every family and child;
               (i) the risks attendant to entering and being in substitute care; and
               (j) the preferences of the persons available to care for the child.” 705 ILCS 405/1-
           3(4.05) (West 2008).
¶ 108      In the present case, the evidence presented at the best interest hearing overwhelmingly
      supports the conclusion that the aforementioned statutory factors weigh strongly in favor of
      terminating Keisha’s parental rights and placing the minors for adoption by the current foster
      parents, Kyle and Karen. The record reveals that of Kyla’s five years of life, she has spent
      only seven months in Keisha’s care. Similarly, of Shauntae’s six years of life, she has spent
      only about two years in her mother’s care. Beginning in May 2006, and until July 1, 2009,
      when they were placed in their current foster home, the children have been moved three or
      four times, shuffling between relatives, namely their grandmother, Debra, and aunt, Frances.
      The record further establishes that both girls have been living with the current foster parents
      for two years. The foster parents have ensured that both girls attend their therapy sessions to
      cope with their custody status (and sexualized behavior for Shauntae), and have expressed
      a desire to adopt them. The children’s therapist and the DCFS caseworker both testified that
      the children have a healthy attachment to their foster parents, that they feel safe in their
      environment, and that they call Kyle and Karen “mommy” and “daddy.” While Shauntae
      continues to exhibit some attachment and loyalty to Keisha, Kyla exhibits no attachment or
      interest in her biological mother. According to the children’s therapist, moving the children
      again would be detrimental to their well-being.
¶ 109     The record further reveals that the foster parents have consistently maintained visitation
      between the children and their mother. In addition, they have encouraged the children to
      maintain relationships with their extended biological family. In fact, the foster parents have
      a very close bond with the children’s maternal aunt, Frances, who is a neighbor. The children
      have been permitted to sleep over at their aunt’s house and the foster parents have taken the
      aunt out to dinner and invited her over for holidays. The foster parents have also hosted visits
      with other biological maternal relatives, including the girls’ great-uncle, great-grandfather
      and cousins. The foster parents testified that they intend to foster the children’s relationship
      with their biological relatives. They also intend to maintain the children’s relationship with

                                                 -25-
      Keisha, as long as that relationship remains healthy and in the children’s best interests.
¶ 110     On the other hand, Keisha presented little evidence during the best interests hearing that
      the statutory factors lay in her favor. She produced no professional or expert testimony to
      rebut that of the therapist and case workers, all of whom strongly recommended termination,
      even in light of a possibility that upon adoption the foster parents would discontinue any
      relationship with Keisha. Rather, the only witness Keisha introduced on her own behalf was
      her mother, Debra, who testified that she cared for the children in the past and would like to
      become their foster parent. The record also reveals, however, that Debra relinquished her
      guardianship of the children and placed them into the custody of the State because she was
      unable to care for them. The record also reveals that she moved to Arizona for a job
      opportunity. In addition, Debra acknowledged in her testimony that the current foster parents
      are “good people” who are trying to do the best that they can for her granddaughters.
¶ 111     Based upon this record, we cannot find any error with the circuit court’s finding that
      termination of Keisha’s parental rights was in the best interests of Shauntae and Kyla. See
      In re Jaron Z., 348 Ill. App. 3d at 263-64.

¶ 112                                    III. CONCLUSION
¶ 113      Accordingly, for all of the aforementioned reasons, we affirm the judgment of the circuit
        court.

¶ 114      Affirmed.




                                                -26-